Citation Nr: 1531942	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for colon polyps.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to November 1972 and from February 1973 to August 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Mild osteoarthritic changes of the right and left knees initially manifested many years after service and were not caused by the Veteran's active service.  

2.  Recurrent colon polyps did not have onset during and were not caused by the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee arthritis have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for recurrent colon polyps have not all been met.  38 U.S.C.A. §§ 1110, 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, May 2007, November 2008, and April 2015 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2007 and November 2008 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

No VA examinations were provided with respect to a bilateral knee disorder and recurring polyps.  VA has no duty to provide examinations in this regard because the evidence does not show a relevant injury, disease, or event, or manifestation during any relevant presumptive period.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection - In General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., degenerative changes/arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The Veteran asserts that he has a bilateral knee disorder and recurrent colon polyps of service origin.  

Service treatment records are negative for report of, treatment for, or diagnosis of a bilateral knee disorder or polyps.  This includes upon separation examination report of January 1994.  In his report of medical history completed at separation from active service, the Veteran indicated that he had never had swollen or painful joints, trick or locked knee, arthritis, rheumatism, or bursitis, or bone, joint or other deformity.  There is also no indication that he has ever had any knowledge of the presence of colon polyps during active service.  This is evidence against his claims because it tends to show that his knee conditions and colon polyps did not have onset during his active service.  

Post service private records show that the Veteran has been found to have a chronic bilateral knee disorder and has been shown to have recurrent polyps.  Specifically, post service records include complaints of bilateral knee pain in August 2003.  At that time, he reported no previous knee injury or knee problems.  X-ray showed no acute changes.  A diagnosis of mild osteoarthritic changes in both knees, however, was made upon X-ray in February 2010.  

As for colon polyps, the Veteran was initially found to have polyps upon private colonoscopy in 2000.  He has had numerous colonoscopies since that time and has, upon occasion, been found to have additional polyps.  This includes upon colonoscopies in March 2005 and August 2006.  

It is clear that the Veteran's osteoarthritis in the knees and recurrent polyps were first shown many years after service, and neither condition has been shown to be etiologically related to service.  As such, the Board finds that the Veteran's current bilateral knee disability and recurring polyps did not manifest in service or for many years thereafter.  As for the bilateral knee arthritic changes, the Veteran does not contend, and the record does not demonstrate, that he had arthritis manifesting to a compensable degree within one year of separation from service.  Therefore, service connection for osteoarthritis of the right and left knees is not warranted on a presumptive direct incurrence basis.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  

Review of the evidence reflects that a bilateral knee disorder and colon polyps were first noted many, many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

To the extent that the Veteran's contentions may be construed as asserting that his bilateral knee disorder and recurring colon polyps are of service origin, the Board finds that these contentions do not provide a basis for allowance of the claims.  Although it is error to categorically reject layperson nexus opinions, not all nexus questions are subject to non-expert opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In Jandreau, the Federal Circuit provided an instructive example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Proper disposition of the Veteran's claims in this case, however, turns on the complex medical matters of whether the Veteran has a current knee disorder or recurring colon polyps and, if so, whether there is a relationship between the diagnosed osteoarthritis changes in the knees and the recurring colon polyps, for which service connection is sought, and either service or service-connected disability.  Whether his colon polyps or knee arthritis was caused by his active service is not, under the facts of this case, a determination that can be made based on observation by one's senses alone.  Nor are these simply determination amenable to lay opinion evidence.  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on these medical matters.  Hence, to the extent that the Veteran looks to his own assertions to establish both a chronic knee disorder and recurring polyps and positive etiology opinions, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  

The preponderance of evidence shows that the Veteran's current knee and colon polyps conditions did not have onset during his active service, were not caused by his active service, and did not manifest until many years after active service.  Hence, the appeal must be denied.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  


ORDER

Entitlement to service connection for a bilateral knee disorder, diagnosed as osteoarthritis, is denied.  

Entitlement to service connection for recurring colon polyps is denied.  


REMAND

It is also claimed that service connection is warranted for a left hip disorder.  Review of the record reflects that the Veteran is service-connected for degenerative disc disease (DDD) of the lumbar spine.  Recently, the RO also granted service connection for radiculopathy of the left lower extremity.  The Board's review of the record also reflects that the Veteran's back complaints, during service and thereafter, often included complaints in the upper back and buttocks area.  In post service records, the Veteran, on more than one occasion reported that his hip problems began when his back problems did during service, although no chronic hip problems were noted in the STRs.  As the record now contains a diagnosis of left hip degenerative changes (see, private X-ray in October 2010), it is the Board's conclusion that a medical examination and opinion addressing etiology is necessary to decide this claim.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the Veteran is scheduled for a VA examination to determine the whether his currently left hip disability is related to service or to his service connected back and radiculopathy disabilities.  All indicates tests and studies shall be conducted.  The examiner must review the claims file in conjunction with the examination.  

For each current left hip disability identified, the examiner shall answer all of the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the current hip disability had its onset during or was caused by the Veteran's active service.  

(b) Is it at least as likely as not (50 percent probability or more) that a current hip disability was caused (in whole or in part) by the Veteran's now service-connected low back disorder with radiculopathy disabilities?  

(c) Is it at least as likely as not (50 percent probability or more) that the current hip disability has been aggravated (chronically worsened beyond its natural progression) by the Veteran's service-connected low back or left lower extremity disabilities?  

If any current hip disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his symptoms over time.  

The examiner must include a complete explanation to support all opinions given.  

The examiner is also that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, he/she must provide a reason for doing so.  The absence of evidence of treatment for particular hip problems in the Veteran's STRs cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, he/she shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

2.  After the above action has been completed, the AOJ should adjudicate the claim for service connection for a left hip disorder.  If any benefit sought remains denied, issue to the Veteran a supplemental statement of the case (SSOC), and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


